DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zedalis et al. (US 4,946,500).
Considering claim 1, Zedalis teaches aluminum based metal matrix composites comprising a rapidly solidified aluminum alloy and a reinforcement material (abstract).  The aluminum material may comprise an alloy optionally containing a low-density 
While not expressly teaching a singular example of the instantly claimed metal nanocomposite this would have been obvious to one of ordinary skill in the art in view of the teachings of Zedalis as this is considered a conventionally known combination of Al-alloy optionally containing Si and Mg and reinforcement particles of WC conventionally known to form a composite material and one would have had a reasonable expectation of success.  Further, the alloy content disclosed by Zedalis overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Zedalis teaches where the Si content ranges from about 0.05-13% (Column 3 lines 13-22) which overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  Further, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what PPG, 156 F.3d at 1355, 48 USPQ2d and MPEP 2111.03.  Zedalis is considered to meet the instant claim as no clear indication has been set forth as to what materials are necessarily excluded by applicant’s use of the transitional phrase “consisting essentially of”.
Considering claim 3, Zedalis teaches the use of tungsten carbide (i.e. WC) (Column 3 lines 31-46).

Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanish et al. (US 5,895,696).
Considering claim 16, Stanish teaches ceramic-metal matrix composites used as supports for hard disk drives (Column 3 lines 32-39).  The metal matrix may comprise an aluminum alloy optionally containing Si, Mg, etc. and the ceramic material may be tungsten carbide, etc. (Column 5 lines 44-58).  The materials are taught to be uniformly mixed together (Column 5 line 66 – Column 6 line 3) and this is considered to teach a metal phase and ceramic phase.  Stanish also teaches where the ceramic-metal matrix composite may be sandwiched on either side by metal cladding layers (Column 7 lines 43-60) optionally of an aluminum alloy containing Si and Mg (Column 7 lines 61-67).  
While not expressly teaching a singular example of the instantly claimed nanocomposite, this would have been obvious to one of ordinary skill in the art in view of the teachings of Stanish as this is considered a conventionally known combination of a metal matrix optionally of Al, Si, and Mg and a ceramic phase of tungsten carbide 
Considering claim 19, Stanish teaches where the ceramic may be tungsten carbide (i.e. WC) (Column 5 lines 44-58).
Considering claim 20, Stanish teaches where the composite may be cast (Column 4 lines 24-32) which is considered to teach a cast microstructure.

Allowable Subject Matter
Claims 4-5 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 01 September 2021, with respect to 35 USC 102(a)(1) rejections in view of Borodianskiy have been fully considered and are persuasive.  The rejection of claims 3-4 has been withdrawn.  Applicant has amended the claims beyond the teachings of Borodianskiy.
Applicant's arguments filed 01 September 2021 regarding 35 USC 103 rejections in view of Zedalis and Stanish have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that Zedalis teaches a wide range of Si content and no preference for 10% Si and the Mg content disclosed by Zedalis is 0.45-8.5 wt.% which overlaps slightly with the instantly claimed alloy and that this results in a large number of prima facie case of obviousness exists.  See MPEP 2144.05.  
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946).  Applicant has not presented objective evidence or technical reasoning rebutting the prima facie case regarding the overlapping ranges.  Absent such a showing, the prior rejection is maintained.
Applicant argues that Stanish does not explicitly teach an alloy of Al-Si-Mg and that the mere disclosure of trace amount of other elements being present in the Al- or Al-alloy taught by Stanish (remarks p.8, 1st paragraph).  This is not persuasive as Stanish discloses where the metal matrix may comprise an aluminum alloy optionally containing Si, Mg, etc. and the ceramic material may be tungsten carbide, etc. (Column 5 lines 44-58).  This disclosure of an optional Aluminum-alloy and the presence of Si prima facie case.  See MPEP 2145 (I).
Applicant argues that Stanish does not teach where the non-aluminum alloy elements are the same in the cladding layer and ceramic-metal matrix phase or that Si and Mg are present in both the cladding and ceramic-metal matrix phase and that this distinction arises because the fabrication technique of Stanish differs from applicant’s method of production (remarks p.8, 2nd paragraph).  
This is not persuasive as applicant’s argument regarding the elements being the “same” is unclear as to whether applicant is arguing the identity of the elements is the same or the content thereof is required to be the same.  Stanish teaches the optional use of an Al alloy containing Si and Mg as outlined above regarding the ceramic-metal matrix.  Stanish further discloses where the cladding layers on either side of the sandwich structure may be 6000-series Al-alloys containing Mg and Si (Column 7 lines 61-67).  As such, this is considered to teach the optional use of a layered structure of these materials in both layers which meets the limitations as claimed.  Regarding a possible requirement that “same” encompasses a content thereof, this is not a claimed feature and therefore applicant’s argument is not commensurate in scope with that which is claimed.  See MPEP 2145 (VI).  
Regarding applicant’s remarks regarding different methods of production (remarks p.8 last paragraph – p. 9), this is not persuasive as this is unclaimed.  See MPEP 2145 (VI).  Further, even if this were a claimed feature, this would not be persuasive as it would amount to a product-by-process limitation and would not be considered to patentably distinguish over the prior art absent a showing as to how the (unclaimed) process affects the final structure of the metal nanocomposite.  See MPEP 2113.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784